Citation Nr: 0617064	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-34 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of migraine headaches, rated as 10 percent 
disabling, prior to November 8, 2004.  

2.  Entitlement to an increased evaluation of migraine 
headaches, currently rated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left foot with metatarsal bone grafts, 
currently rated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for asthma, 
currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for a hiatal 
hernia with a history of peptic ulcer disease and gastritis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  During the 
course of the appeal, the veteran moved to New Mexico and the 
Albuquerque, New Mexico, RO assumed jurisdiction of the 
appeal.

By rating decision, dated in June 2005 rating decision, the 
evaluation for migraine headaches was increased to 30 
percent, from November 8, 2004.  The Board notes that since 
the increase to 30 percent did not constitute a full grant of 
the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2004, the veteran withdrew his request for a 
personal hearing.  


FINDINGS OF FACT

1.  There has been no significant change in the veteran's 
headaches during the appeal period.

2.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks.

3.  The veteran's migraine headaches are not productive of 
severe economic inadaptability.

4.  The veteran's left foot disability is manifested by pain 
and instability.  He is able to stand and walk, and his gait 
is slightly abnormal.  

5.  The veterans' bronchial asthma requires intermittent 
inhalational or oral bronchodilator therapy.  Forced 
Expiratory Volume in one second (FEV-1) is at 88 percent of 
predicted value and Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) is 86 percent.  

6.  The evidence shows the veteran's symptoms attributable to 
hiatal hernia are not productive of considerable impairment 
of health.  


CONCLUSIONS OF LAW

1.  A uniform 30 percent evaluation for migraine of headaches 
is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & 2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100.

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left foot with metatarsal 
bone grafts have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.73, Diagnostic Code 5283 (2005).

4.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).

5.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia with a history of peptic ulcer disease and 
gastritis have not been met.  38 U.S.C.A. §§ 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in October 2003, which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claims in regard to the 
left foot, bronchial asthma, and hiatal hernia are being 
denied, so that matter is moot with no prejudicial error.  In 
regard to migraine headaches, the Board is assigning a 
uniform rating.  Once the RO effectuates the Board's grant of 
a uniform rating, the RO can cure any VCAA notice defect with 
respect to the effective date element.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September 2005.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the January 2006 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & 2005); 38 
C.F.R. § 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Migraine

Initially, the Board notes that the AOJ has determined that 
the veteran had a change in condition warranting a staged 
rating effective the date of the 2004 VA examination.  
Although it is possible for there to have been a change in 
condition warranting a staged rating, there is nothing in the 
findings that could lead to a conclusion that there was any 
significant change, effective the day of the 2004 VA 
examination.  Therefore, based upon the objective evidence of 
record, a uniform rating is herein assigned, based on the 
theory of stabilization of ratings.  

In this case, a higher evaluation, in excess of 30 percent, 
is not warranted.  The nature of the veteran's headaches 
includes pain and nausea.  On VA examination in November 2004 
the veteran complained of migraine headaches three to four 
times per month, with nausea, and severe episodes at least 
twice per month, with fatigue.  He added that with a severe 
episode he confined himself to a dark and quiet room, and had 
to stay home from work.  The November 2004 examiner opined 
that some of the migraine headaches were prostrating.  Based 
on the entire record, the evidence is consistent with 
prostrating attacks.  The evidence, however, shows he does 
not have very frequent and completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The evidence is consistent with a 30 percent evaluation.  
There is no evidence of very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability to warrant a 50 percent evaluation.

The veteran is  competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu, supra.  The 
Board finds the opinion of the VA examiner to the effect that 
only some of the migraine headaches are prostrating to be 
more probative of the degree of impairment.  Regardless of 
the frequency of the attacks, there is no competent evidence 
establishing that migraine headaches are productive of severe 
economic inadaptability.  The Board notes that a January 2004 
notes that he was no longer employed as a mechanic due to a 
shoulder disorder, not migraine headaches.  Regardless, on VA 
examination in November 2004, shows the veteran was employed.  
There is no competent evidence to support a finding that 
migraine headaches are productive of economic inadaptability.  
The Board notes the 30 percent evaluation assigned 
contemplates time lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign an evaluation in excess of 30 percent.  

II.  Residuals of a Fracture of the Left Foot with Metatarsal 
Bone Grafts 

The veteran's left foot disability is rated as 30 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Cod 5283.  He 
asserts a higher evaluation is warranted based on loss of use 
of the left foot.  We disagree.  

Under Code 5283, severe malunion or nonunion of the tarsal or 
metatarsal bones of warrants a 30 percent evaluation.  With 
actual loss of use of the foot, a  40 percent evaluation is 
warranted.  

On VA examination in November 2004, there was no limitation 
of motion of the left foot, and no edema, deformities, skin 
or vascular changes.  While pain on motion and instability 
were noted, and a limp was noted in October 2004, the 
November 2004 VA examiner specifically stated the veteran 
ambulated safely with a cane, noting only a slightly abnormal 
gait.  Clearly, he has use of the left foot.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise. 
Espiritu, supra.  The Board finds the most probative evidence 
to be the objective medical evidence, to include the November 
2004 VA examination establishing the veteran is able to stand 
and walk on the left foot.  Such evidence is far more 
probative than the veteran's unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Asthma

Under Diagnostic Code 6602 bronchial asthma is rated based on 
results of pulmonary functions tests, the required treatment, 
and the frequency and severity of asthmatic attacks.  A 10 
percent evaluation is assigned where Forced Expiratory Volume 
in one second (FEV-1) is in the range of 71 to 80; or where 
the Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is in the range of 71 to 80 percent; or 
intermittent inhalation or oral bronchodilator therapy is 
required.  A 30 percent evaluation is assigned where FEV-1 is 
in the range of 56 to 70 percent predicted; or the ration of 
FEV-1 to FVC is 56 to 70 percent; or daily inhalation or 
bronchodilator therapy or inhalation anti-inflammatory 
medication.  A 60 percent evaluation is assigned where FEV-1 
is in the range from 40 to 55 percent of predicted value, or; 
the ratio of FEV-1 to FVC is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for 
pronounced asthma where FEV-1 is less than 40 percent of 
predicted value, or; the ratio of FEV-1 to FVC is less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; which requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunal-suppressive medications.  38 C.F.R. § 4.96, 
Diagnostic Code 6602.

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 6602 for bronchial asthma.  A higher 
evaluation is not warranted.  Pulmonary function testing does 
not meet the criteria for a higher rating.  In November 2004, 
FEV-1 was 88 percent of predicted value and FEV-1 to FVC was 
86 percent.  DLCO was 86 percent.  Further, the November 2004 
VA examiner noted use of an inhaler as needed.  In January 
2004, he was noted to be using an inhaler every two to three 
days, not daily.  In October 2004, he reported using an 
inhaler, "off and on."  There is no evidence of 
inhalational or anti-inflammatory medication.  The Board 
notes that Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB) was 33.68 (86 percent 
of predicted).  Thus, a higher evaluation is not warranted 
under Diagnostic Code 6602 or 6603.  

The veteran is competent to report his symptoms and that he 
is worse.  He is not, however, a medical professional and his 
opinion is not competent in regard to an issue that requires 
medical expertise.  Espiritu, supra.  The Board finds the 
objective medical evidence, to include the November 2004 VA 
examiner's opinion to the effect that the veteran had acute 
of exacerbations of bronchial asthma and minimal obstructive 
airways disease, together with the results of the pulmonary 
function testing, to be more probative of the degree of 
impairment.  The Board notes that while wheezing with 
diminished breath sounds was noted in August 2003, in 
February 2004 the lungs were noted to be clear on 
auscultation at both lung fields.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  Hiatal Hernia with a history of Peptic Ulcer Disease and 
Gastritis

The veteran's hiatal hernia with a history of peptic ulcer 
disease and gastritis is rated as 10 percent disabling under 
Diagnostic Code 7346.  A 10 percent rating is warranted under 
Diagnostic Code 7346 if there are two or more of the symptoms 
necessary for a 30 percent rating of less severity.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or if there are other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Having carefully considered the 
evidence pertaining to this claim, the Board has determined 
that an evaluation in excess of the currently assigned 10 
percent is not warranted.  

During the October 2002 VA examination, the veteran reported 
pyrosis, epigastric abdominal pain, and some reflux at least 
twice per week.  His weight had been stable.  

The Board notes complaint of reflux and indigestion in 
October 2003.  In January 2004, the abdomen was soft and 
nontender.  No organomegaly was noted.  Bowel sounds were 
positive.  No abdominal or inguinal hernia was noted.  In 
February 2004, the abdomen was soft and nontender and no 
organomegaly was noted.  Equally important, on VA examination 
in November 2004, the veteran's general state of health was 
noted to be fair and his weight was stable.  Clearly, the 
evidence establishes his symptoms are not productive of 
considerable impairment of health.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu, supra.  The  Board notes the veteran stated that 
flare-ups had gotten no worse since 1991.  The record 
reflects he failed to report for upper gastrointestinal x-ray 
examination with esophagram in November 2004.  Complaints of 
nausea in October 2003 were attributed to the use of pain 
medication, not a hiatal hernia.  The most probative evidence 
establishes that the veteran's hiatal hernia is symptomatic 
and that his symptoms are not productive of considerable 
impairment of health.  The Board notes that the 10 percent 
evaluation contemplates time lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

A uniform 30 percent evaluation for migraine headaches is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits..

An evaluation in excess of 30 percent for migraine headaches 
is denied.  

An evaluation in excess of 30 percent for residuals of a 
fracture of the left foot with metatarsal bone grafts is 
denied.  

An evaluation in excess of 10 percent for bronchial asthma is 
denied.  

An evaluation in excess of 10 percent for a hiatal hernia 
with a history of peptic ulcer disease and gastritis is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


